UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK11788 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non- accelerated filer.See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at February 13, 2008 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QDecember 31, Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2007 2007 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS) ASSETS Current Assets Cash $ 19,812 $ 15,713 Accounts receivable - net 28,406,980 35,752,247 Inventories - net 31,716,024 30,364,720 Prepaid expenses and other 718,315 551,159 Total current assets 60,861,131 66,683,839 Property, plant and equipment – net 1,198,088 1,433,286 Goodwill 25,416,087 25,416,087 Other assets 2,538,615 2,553,345 Total assets $ 90,013,921 $ 96,086,557 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2007 2007 (UNAUDITED) (DERIVED FROM AUDITED STATEMENTS) LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 26,073,450 $ 24,999,242 Current maturities of long-term debt and capitalized lease obligations 30,716,940 37,772,069 Income taxes payable 12,781 15,657 Total current liabilities 56,803,171 62,786,968 Long-term debt and capitalized lease obligations 5,188 34,966 Deferred compensation 1,175,003 1,150,000 Total liabilities 57,983,362 63,971,934 Commitments and Contingencies SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, $10 par value; none issued - - Common stock – authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,172,022 27,114,567 Retained earnings 6,477,680 6,619,199 Treasury stock – 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 32,030,559 32,114,623 Total liabilities and shareholders’ equity $ 90,013,921 $ 96,086,557 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, (UNAUDITED) 2007 2006 Net sales $ 49,407,689 $ 65,989,745 Cost of goods sold 41,343,522 57,473,663 Gross profit 8,064,167 8,516,082 Selling, general and administrative expenses 7,472,387 7,667,119 Operating profit 591,780 848,963 Interest expense 540,288 693,900 Earnings before income taxes 51,492 155,063 Income tax provision 12,276 15,000 Net earnings $ 39,216 $ 140,063 PER SHARE INFORMATION Basic earnings per common share: $ .01 $ .02 Diluted earnings per common share: $ .01 $ .02 Weighted average common shares and common equivalent shares outstanding: Basic 6,294,332 6,294,332 Diluted 6,294,332 6,369,866 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED DECEMBER 31, (UNAUDITED) 2007 2006 Net sales $ 98,418,018 $ 135,607,324 Cost of goods sold 82,333,083 118,434,129 Gross profit 16,084,935 17,173,195 Selling, general and administrative expenses 15,044,916 15,202,111 Operating profit 1,040,019 1,971,084 Interest expense 1,155,649 1,539,945 (Loss) earnings before income taxes (115,630 ) 431,139 Income tax provision 25,889 30,000 Net (Loss) earnings $ (141,519 ) $ 401,139 PER SHARE INFORMATION Basic (loss) earnings per common share: $ (.02 ) $ .06 Diluted (loss) earnings per common share: $ (.02 ) $ .06 Weighted average common shares and common equivalent shares outstanding: Basic 6,294,332 6,294,332 Diluted 6,294,332 6,371,799 See accompanying notes to condensed consolidated financial statements. FORM 10-Q December 31, 2007 Page 6 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE SIX MONTHS ENDED DECEMBER 31, 2007 (UNAUDITED) Additional Total Common stock paid-in Retained Treasury shareholders' Shares Amount capital earnings stock equity Balance at July 1, 2007 6,954,232 $695,423 $27,114,567 $6,619,199 $(2,314,566) $32,114,623 Net loss (141,519) (141,519) Stock-based compensation 57,455 57,455 Balance at December 31, 2007 6,954,232 $695,423 $27,172,022 $6,477,680 $(2,314,566) $32,030,559 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, (UNAUDITED) 2007 2006 Cash flows from operating activities Net (loss) earnings $ (141,519 ) $ 401,139 Adjustments to reconcile net (loss) earnings to net cash provided by (used in) operating activities Depreciationand amortization 354,645 373,004 Deferred compensation 25,003 25,000 Stock-based compensation 57,455 8,456 Provision for (recovery of) doubtful accounts 373,943 (124,707 ) Changes in operating assets and liabilities Decrease (increase) in operating assets - net 5,382,060 (3,413,127 ) Increase in operating liabilities – net 1,071,333 2,229,631 Net cash provided by (used in) operating activities 7,122,920 (500,604 ) Cash flows from investing activities Capital expenditures (33,914 ) (125,364 ) Net cash used in investing activities (33,914 ) (125,364 ) Cash flows from financing activities Borrowings under line of credit 98,595,692 135,213,166 Repayments under line of credit (105,655,041 ) (134,584,551 ) Principal payments under equipment financing (25,558 ) (21,936 ) Net cash (used in) provided by financing activities (7,084,907 ) 606,679 Net increase (decrease) in cash 4,099 (19,289 ) Cash at beginning of period 15,713 29,211 Cash at end of period $ 19,812 $ 9,922 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 1,156,000 $ 1,540,000 Income taxes 28,000 27,000 See accompanying notes to condensed consolidated financial statements. FORM 10-QDecember 31, Page 8 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)The accompanying condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring accrual adjustments, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows of Jaco Electronics, Inc. and its subsidiaries (“Jaco” or the “Company”) at the end of and for all the periods presented.Such financial statements do not include all the information or footnotes necessary for a complete presentation.They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended June 30, 2007 and the notes thereto included in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended June 30, 2007.The results of operations for the interim periods are not necessarily indicative of the results for the entire year or any interim period therein. There have been no changes to the Company’s significant accounting policies subsequent to June 30, 2007, except as described in Note 11. 2)As discussed further in Note 4, the Company maintains a revolving line of credit, collateralized by substantially all of the assets of the Company, which provides the Company with bank financing based upon eligible accounts receivable and inventory, as defined.The credit facility has a maturity date of December 22, 2009.As of December 31, 2007, the Company was in violation of the financial covenant contained in its credit agreement, as discussed in Note 4. On February 12, 2008, the credit agreement was amended and the Company is in compliance with this covenant as amended. Management believes that its ongoing plan for improved operating controls and a focused sales and marketing effort should continue to improve results from operations and cash flows in the near term. Continued achievement of this plan, however, will be dependent upon the Company's ability to generate sufficient revenues, decrease operating costs and remain in compliance with its bank covenants. The Company’s future operating performance will be subject to financial, economic and other factors beyond its control, and there can be no assurance that the Company will be able to achieve these goals. The Company’s failure to achieve these goals or remain in compliance with its bank covenants would have a material adverse effect upon its business, financial condition and results of operations. 3)On September 20, 2004, the Company completed the sale of substantially all of the assets of its contract manufacturing subsidiary, Nexus Custom Electronics, Inc. ("Nexus"), to Sagamore Holdings, Inc. (“Sagamore”) for consideration of up to $13,000,000, subject to closing adjustments, and the assumption of certain liabilities. The divestiture of Nexus has allowed the Company to focus its resources on its core electronics distribution business. As a result of the sale of Nexus, the Company no longer engages in contract manufacturing. Under the terms of the purchase agreement relating to this transaction, the Company received $9,250,000 of the purchase consideration in cash on the closing date. Such cash consideration was used to repay a portion of the outstanding borrowings under the Company's then-existing line of credit. The balance of the purchase consideration was satisfied through the delivery of a $2,750,000 subordinated note issued by the purchaser. This note has a maturity date of September 1, 2009 and bears interest at the lower of the prime rate or 7%. The note is payable by the purchaser in quarterly cash installments ranging from $156,250 to $500,000 commencing September 2006 and continuing for each quarter thereafter until maturity. None of the scheduled payments on the note have been received by the Company. The purchase agreement also provided for a working capital adjustment, as defined, of up to $500,000. As previously reported, each of the Company and the purchaser believe that it was entitled to the full working capital adjustment.
